This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                  No. 32,005

 5 ERICA GALLEGOS,

 6          Defendant-Appellant,


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Kenneth H. Martinez, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jacqueline L. Cooper, Chief Public Defender
13   Santa Fe, NM
14   Vicki W. Zelle, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VIGIL, Judge.
 1        Defendant appeals from an on-the-record district court judgment affirming her

 2 metropolitan court conviction for Driving While Intoxicated (DWI) (slightest degree).

 3 We issued a calendar notice proposing to affirm. Defendant has responded with a

 4 memorandum in opposition. We affirm.

 5        Defendant’s sole issue challenges the sufficiency of the evidence to support her

 6 conviction for DWI. A sufficiency of the evidence review involves a two-step

 7 process. Initially, the evidence is viewed in the light most favorable to the verdict.

 8 Then the appellate court must make a legal determination of “whether the evidence

 9 viewed in this manner could justify a finding by any rational trier of fact that each

10 element of the crime charged has been established beyond a reasonable doubt.” State

11 v. Apodaca, 118 N.M. 762, 766, 887 P.2d 756, 760 (1994) (internal quotation marks

12 and citations omitted).

13        In order to convict Defendant of DWI, the evidence had to show that Defendant

14 was under the influence of intoxicating liquor while operating a motor vehicle, and

15 that this affected her ability to operate the vehicle to at least the slightest degree.

16 NMSA 1978, § 66-8-102(A) (2010); UJI 14-4501 NMRA. We conclude that the

17 State presented sufficient evidence to support the conviction. Specifically, the officer

18 stopped Defendant’s vehicle at 2:15 a.m. after observing the vehicle drift across the

19 left lane two times. [MIO 2] After he stopped Defendant, the officer noticed an odor



                                              2
 1 of alcohol on Defendant’s breath and that she had slurred speech. [MIO 2] The

 2 officer called a DWI unit, and Officer Adrian Garcia arrived and conducted that

 3 investigation. [MIO 3] Garcia testified that Defendant, still seated in the driver’s seat,

 4 had bloodshot, watery eyes and had a strong odor of alcohol coming from her facial

 5 area. [MIO 3] Defendant had difficulty with the field sobriety tests, swaying during

 6 two of the tests, and dropping her leg on several occasions on the third test. [MIO 3-

 7 5] The metropolitan court, sitting as fact finder, interpreted the poor performance on

 8 the field sobriety tests as evidence of intoxication and, combined with the other

 9 indications listed above, convicted Defendant of DWI. [MIO 7]

10        We are not persuaded by Defendant’s arguments that the above-noted facts are

11 insufficient to support a conviction under the “slightest degree” theory. To the extent

12 that there were inconsistencies in the witness testimony, we defer to the fact finder’s

13 resolution of these conflicts. See State v. Ortiz-Burciaga, 1999-NMCA-146, ¶ 22, 128

14 N.M. 382, 993 P.2d 96 (holding that it is the “exclusive province of the jury to resolve

15 factual inconsistencies in testimony” (internal quotation marks and citation omitted)).

16 We also reject Defendant’s claim [MIO 11] that it was necessary to have “baseline”

17 information on Defendant’s mobility to determine her impairment based on

18 performance of the field sobriety tests and her behavior during the officers’

19 observations. Finally, we decline to re-weigh the evidence by substituting alternative



                                               3
1 interpretations to Defendant’s conduct. See State v. Mora, 1997-NMSC-060, ¶ 27,

2 124 N.M. 346, 950 P.2d 789 (stating that “[t]he reviewing court does not weigh the

3 evidence or substitute its judgment for that of the fact finder as long as there is

4 sufficient evidence to support the verdict”), overruled on other grounds by Kersey v.

5 Hatch, 2010-NMSC-020, 148 N.M. 381, 237 P.3d 683.

6        For the reasons set forth above, we affirm.

7        IT IS SO ORDERED.

8                                               _______________________________
9                                               MICHAEL E. VIGIL, Judge


10 WE CONCUR:



11 _________________________________
12 JAMES J. WECHSLER, Judge



13 _________________________________
14 CYNTHIA A. FRY, Judge




                                            4